        Case 1:21-cr-00046-RDM Document 20 Filed 04/16/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   §
                                           §
                                           §
v.                                         §         Case No. 21-mj-00347-RMM
                                           §
                                           §
BRADY KNOWLTON,                            §
                                           §
      Defendant                            §

      REPLY TO THE GOVERNMENT’S RESPONSE TO DEFENDANT’S
       MOTION TO REQUIRE THAT EVIDENCE OF INNOCENCE BE
     PRODUCED AND PRESENTED TO THE GRAND JURY OR, IN THE
       ALTERNATIVE, THAT THE GRAND JURY BE ADVISED THAT
        EXCULPATORY EVIDENCE IS AVAILABLE ON REQUEST

TO THE HONORABLE G. MICHAEL HARVEY, UNITED STATES MAGISTRATE
JUDGE FOR THE DISTRICT OF COLUMBIA:

      The Government’s Response in Opposition to Mr. Knowlton’s motion invokes

principles of law and cites judicial precedents that undoubtedly apply to most federal

criminal investigations. The Government, however, overlooks a fundamental differ-

ence between the ordinary federal criminal investigation and the charge made

against Mr. Knowlton in the criminal complaint.

      A citizen’s entry to the United States Capitol Building is, under ordinary cir-

cumstances, the citizen’s right. On January 4 and 5, 2021, ordinary Americans who

wanted to enter the building during regular office hours and were not denied entry

by Capitol Police had a right to do so. Visiting the Capitol peacefully, with the ap-

proval of the Capitol Police could not be charged and prosecuted as a criminal offense.




                                           1
        Case 1:21-cr-00046-RDM Document 20 Filed 04/16/21 Page 2 of 4




      Our Motion alleges that video recordings in the Government’s possession show

that some Capitol Police officers and/or other law enforcement agents moved metal

barricades aside to allow citizens to move toward the Capitol and welcomed citizens

to enter the Capitol Building. Such conduct by the officers and their acquiescence to

entry was an implicit authorization to exercise a protected right on January 6, not

merely to engage in conduct which is neither protected nor forbidden by the law.

      “To punish a person because he has done what the law plainly allows him to

do is a due process violation ‘of the most basic sort.’” Bordenkircher v. Hayes, 434 U.S.

357, 363, 98 S. Ct. 663, 54 L. Ed. 2d 604 (1978). That language was quoted in Justice

Stevens’ majority opinion in United States v. Goodwin, and more fully explained: “For

while an individual certainly may be penalized for violating the law, he just as cer-

tainly may not be punished for exercising a protected statutory or constitutional

right.” 457 U.S. 368, 372, 102 S. Ct. 2485, 73 L. Ed. 2d 74 (1982).

      This point distinguishes the present criminal charge from the cases on which

the Government relies such as United States v. Jarrett, 447 F.3d 520 (7th Cir. 2006),

and United States v. Caceres, 400 U.S. 741 (1979), and the routine criminal investi-

gations and prosecutions conducted by the Office of the United States Attorney. An

improper charge in such instances does not infringe on “a protected statutory or con-

stitutional right” such as peaceful entry to the Capitol Building.

      Our Motion asks this Court to direct Government counsel to search the inven-

tory of videos and other evidence and produce for Mr. Knowlton and for the grand




                                            2
        Case 1:21-cr-00046-RDM Document 20 Filed 04/16/21 Page 3 of 4




jury evidence of acquiescence and invitation by Capitol Police and/or other law en-

forcement agents to enter into the building, particularly if Mr. Knowlton can be iden-

tified as being among those who entered under such circumstances, and simply in-

form the grand jury that this request has been made and that they are permitted to

consider that information before passing their judgment. If he did enter under such

circumstances, he was exercising a right for which he may not be constitutionally

punished. And such evidence is not merely exculpatory, it proves total innocence.

To attempt to prosecute and convict him under those circumstances, would “sanction

the most indefensible sort of entrapment by the State — convicting a citizen for exer-

cising a privilege which the State clearly had told him was available to him.” Raley

v. Ohio, 360 U.S. 423, 438, 79 S. Ct. 1257, 1266, 3 L. Ed. 2d 1344 (1959).

      In light of the Supreme Court’s Williams decision, which is cited in both our

Motion and in the Government’s Opposition, this is the only juncture in a potential

criminal proceeding at which the right recognized in both Bordenkircher and Good-

win can be implemented. Hence we call on the Court and on Government counsel to

grant the relief requested in the Motion.

Date: April 16, 2021                   Respectfully Submitted,

                                       MAYR LAW, P.C.

                                       by: /s/ T. Brent Mayr
                                       T. BRENT MAYR
                                       Texas State Bar Number 24037052
                                       bmayr@mayr-law.com

                                       5300 Memorial Dr., Suite 750
                                       Houston, TX 77007
                                       Telephone: 713-808-9613


                                            3
       Case 1:21-cr-00046-RDM Document 20 Filed 04/16/21 Page 4 of 4




                                       Fax: 713-808-9613

                                       Application for Admission Pending

                                       MILNER & FINN

                                       by: /s/ David Finn
                                       DAVID FINN
                                       Texas State Bar Number 07026900
                                       judgefinn@davidfinn.com

                                       2828 N. Harwood St., 1950
                                       Dallas, Texas 75201
                                       Telephone: (214) 651-1121
                                       Fax: (214) 953-1366

                                       Admitted to Appear Pro Hac Vice

                                       WAGNER PLLC

                                       by: /s/ Camille Wagner
                                       CAMILLE WAGNER
                                       DC Bar No. 1695930
                                       law@myattorneywagner.com

                                       1629 K Street NW, Suite 300
                                       Washington, DC 20006
                                       (202) 630-8812

                                       ATTORNEYS FOR THE DEFENDANT,
                                       BRADY KNOWLTON


                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was sent to Counsel for the

Government, Elizabeth C. Kelley, on April 16, 2021, via CM/ECF.

                                       /s/ T. Brent Mayr
                                       T. BRENT MAYR




                                          4
